Fourth Court of Appeals
                                  San Antonio, Texas
                                         July 14, 2017

                                     No. 04-16-00701-CR

                                      Matthew JOINER,
                                          Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                  From the 186th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014CR10594
                         Honorable Jefferson Moore, Judge Presiding


                                        ORDER
        Appellant’s motion to supplement reporter’s record and preserve audio recordings of all
trial proceedings is GRANTED. Maria Fattahi, the court reporter responsible for filing the
reporter’s record from the voir dire proceedings in the underlying cause, is ORDERED to file her
portion of the reporter’s record no later than thirty days from the date of this order. Debbie
Doolittle is ORDERED to preserve for appellate review all audio recordings of any trial court
proceedings she generated in the underlying cause.

        Appellant’s notice of designation of new lead counsel and motion to recalculate due date
for appellant’s brief is GRANTED. Appellant’s brief must be filed no later than thirty days after
the date the reporter’s record containing the voir dire proceedings is filed.


                                                    _________________________________
                                                    Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of July, 2017.


                                                    ___________________________________
                                                    Luz Estrada
                                                    Chief Deputy Clerk